UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
ANTHONY ARRIAGA,
16 CV 1628 (NSR) (LMS)
Plaintiff, —. ORDER FOR THE DEPOSITION OF
THE PLAINTIFF
-against-

DR. DANA GAGE and CO ALVARADO,

Defendants.

 

*

IT JS HEREBY ORDERED that an Assistant Attorney General may take the deposition
of plaintiff Anthony Arriaga, 06-A-0542, before a notary.public, or some other officer authorized
to administer oaths by the laws of the United States or of the State of New York, at any New
York State Correctional Facility, upon notice to the plaintiff and Superintendent of the
correctional facility where he is located, and

Plaintiff is further advised that if he fails to attend and complete his own deposition, the
Court may impose sanctions pursuant to Fed, R. Civ. P. 37(d), which may include an order
dismissing the case.

Dated: New York, New York :
November) | , 2019

   

 

qe 4 x
HON. LISA GARET SMIT’
United States Magistrate Judge

 
